DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8-9, 11, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US 2010/0302813).
Regarding Claim 1, Lu discloses a protection device for protecting a digital isolator having a maximum device junction temperature (Figures 1-5, digital isolator comprising 102, 104,106 protected by the circuitry in Figure 2), the protection device comprising: 
an electronic fuse, ("eFuse") (comprising 123, Figure 2), arranged in series with the digital isolator (123 in series with the digital isolator, Figure 2), 

wherein the eFuse is configured to remove a current flow through the digital isolator to protect the digital isolator from overheating, the eFuse removing the current flow based upon a sensed current through the eFuse exceeding an overcurrent threshold level that is specified to maintain the digital isolator below the maximum device junction temperature of the digital isolator (sensed current through the 123 is input to comparator 152 output of which is coupled to the gate of eFuse 123 via 124, 154, Figure 2, Paragraphs 21-22, “the switching of transistor 123 is controlled by the output of AND gate 154.  One of the input ports to AND gate 154 is connected to the Q output port of S-R NOR latch 124.  Another input port to AND gate 154 is connected to Over Temperature Protection (OTP) functional unit 156, so that the switching of transistor 123 may be disabled if a measured temperature value exceeds some temperature threshold”).
Regarding Claim 2, Lu discloses the protection device according to Claim 1, wherein the digital isolator comprises an internal low-dropout regulator (comprising 110, Figure 2, Paragraph 14, “….Low dropout linear voltage regulator 110 provides a regulated DC voltage to oscillator 112”), the maximum device junction temperature of the digital isolator representing a junction temperature above which the digital isolator fails to provide isolation (Paragraphs 21-22, “the switching of transistor 123 is controlled by the output of AND gate 154...Another input port to AND gate 154 is connected to 
Regarding Claim 8, Lu discloses the protection device according to Claim 1, wherein the eFuse comprises an integrated electronic switch for interrupting current flow (transistor switch 123, Figure 2, Paragraph 15, “…in FIG. 2, transistor 123 is an nMOSFET (n-Metal-Oxide-Semiconductor-Field-Effect-Transistor)”, Paragraphs 21-22, “the switching of transistor 123 is controlled by the output of AND gate 154.  One of the input ports to AND gate 154 is connected to the Q output port of S-R NOR latch 124.  Another input port to AND gate 154 is connected to Over Temperature Protection (OTP) functional unit 156, so that the switching of transistor 123 may be disabled if a measured temperature value exceeds some temperature threshold”).
Regarding Claim 9, Lu discloses the protection device according to Claim 1, wherein the eFuse comprises an enable pin for enabling or disabling an output of the eFuse (gate terminal/pin of 123, Figure 2), and wherein preferably the eFuse further comprises a fault pin (drain terminal/pin of 123, Figure 2), and preferably wherein the enable pin is tied directly to the fault pin for auto-retry operation (drain terminal directly tied to the fault sensing lead coupled to the gate terminal of 123, Figure 2).
Claim 11 basically recites a method corresponding to the protection device of Claim 1.  Therefore, Claim 11 is rejected at least for the same reasons as for Claim 1.
Claim 15 broadly recites the use of an electronic fuse for protecting a digital isolator including corresponding limitations recited in Claim 1. Therefore, Claim 15 is rejected at least for the same reasons as for Claim 1. 
Claim 16 basically recites a protection device similarly to Claim 1 combining Claim 2 limitation in the preamble. Therefore, Claim 16 is rejected at least for the same reasons as for Claims 1-2.
Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6, 12-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2010/0302813) in view of Kukal et al. (US 8,145,458).
Claim 3, Lu discloses the protection device according to claim 1, wherein the overcurrent threshold level is specified by one or more temperature dependency characteristics of the digital isolator including the (IC) transformer- based electrical conduction barrier between the input of the digital isolator and the output of the digital isolator (Paragraphs 22-23).
Lu does not specifically disclose a thermal derating curve.  
Kukal discloses an electronic circuit (Figures 1-3, circuit comprising BJT transistor Q1) comprising a switching device (BJT transistor Q1, Figure 1-3) and a thermal derating curve for the switching circuit (Figures 5-7 shows thermal derating curve for a BJT transistor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the protection device of Lu, a thermal derating curve as taught by Kukal, to easily select the operating parameters with a safe limit based on the maximum operating parameters provided in the thermal derating curve. 
Regarding Claim 4, combination of Lu and Kukal discloses the protection device according to Claim 3, wherein the thermal derating curve provides a predetermined safe limiting power for a given ambient operating temperature of the digital isolator (Figure 6 of Kukal in the combination shows the power dissipation as function of temperature including a breakpoint temperature at which efficiency start to decrease).
Regarding Claim 5, combination of Lu and Kukal discloses the protection device according to Claim 4, wherein the eFuse is configured to interrupt current flow to a power supply rail of the digital isolator (Lu, Figure 2, power supply rail providing power 102, 123) when power dissipation of the digital isolator exceeds the predetermined safe 
Regarding Claim 6, combination of Lu and Kukal discloses the protection device according to Claim 5, wherein the eFuse is configured to allow current to flow for a predetermined blanking time before disconnecting its output when the predetermined safe limiting power is exceeded (in the combination Kukal’s Figure 6).
Claims 12-14 basically recite a method corresponding to the protection device of Claims 4-6.  Therefore, Claims 12-14 are rejected at least for the same reasons as for Claims 4-6.
Claims 17-20 basically recite the limitations of Claims 3-6, except that the protection device of Claim 16 is recited.  Therefore, Claims 17-20 are rejected for the same reasons as for Claims 3-6.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2010/0302813) in view of Disney et al. (US 2019/0020272).
Regarding Claim 7, Lu does disclose the protection device according to Claim 1, wherein the eFuse comprises a sensing wire connection for measuring current flow. Lu does not specifically disclose the eFuse comprises an integrated sense resistor. 
Disney discloses an integrated circuit (Figures 1, 3) comprising an effuse (comprising power switch 107, Figures 1A-1C) wherein the effuse comprises an integrated sense resistor for measuring current flow through the effuse (Paragraph 40, “In the present disclosure, a sense resistor may be fabricated on silicon IC itself….”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
offsets, for greatly improved current sensing.  ……may be fabricated from a doped polysilicon layer that is relatively insensitive to changes in temperature, thus providing more accurate current sensing over a wide range of operating temperatures”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2010/0302813) in view of Hamilton et al. (US 5,801,442).

Regarding Claim 10, Lu does not disclose the maximum junction temperature of the digital isolator being between 100-200°C.
Hamilton discloses bipolar transistor circuit (Figure 8) and teaches in Column 1, lines 38-42 that the maximum device junction temperature of a silicon bipolar transistor, as dictated by system reliability studies, being normally between 125° C and 135° C. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the maximum junction temperature range of the digital isolator in the protection device of Lu based on reliability requirements as taught by Hamilton.

Response to Arguments
Applicant's arguments filed on 2/22/2022 have been fully considered but they are not persuasive and/or rendered moot in view of the current rejection addressing the new limitations.
The Applicant argues, on Page 6 of the Remarks that in FIG. 2 of Lu, current always flows through the primary and second windings 102, 104, and 106 (i.e., the alleged digital isolator) regardless of the switching state of the transistor 123.
Examiner respectfully disagrees and notes that the primary 102 is in series path with transistor 123, and when 123 is switch off, current through the series path is interrupted. It is further noted that as disclosed in Paragraphs 21-22 of Liu, the interruption of current is based on the temperature threshold to protect the digital isolator from overtemperature, “the switching of transistor 123 is controlled by the output of AND gate 154.  One of the input ports to AND gate 154 is connected to the Q output port of S-R NOR latch 124.  Another input port to AND gate 154 is connected to Over Temperature Protection (OTP) functional unit 156, so that the switching of transistor 123 may be disabled if a measured temperature value exceeds some temperature threshold”. 
Regarding Applicant’s arguments, on Page 7 of the Remarks toward the limitation of the overcurrent threshold level that is specified to maintain the digital isolator below the maximum device junction temperature of the digital isolator, examiner respectfully notes that the threshold disclosed in Liu is for the safe operation of the digital isolator and allow current flow, temperature below which the transistor 123 operates without failure/breakdown.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 3/11/2022